Fish, C. J.
1. Where a petition alleged that the plaintiff was in possession of a certain land lot, stating the number of the lot and district and the county wherein it was located, and that the defendant had entered upon it and taken possession of “about 25 acres on the south side of said tract of land,” and was proceeding to clear it up and plant a crop upon it and do other recited acts, and sought to enjoin the defendant from doing such acts and interfering with the possession, and to have him evicted from the land, such petition was amendable by accurately describing the portion of the land lot of which it was alleged that the defendant had taken possession.
2. There was no error in allowing such an amendment, and in overruling a demurrer as against the contention that the original petition was void for want of a sufficient description of the land involved, and that there was nothing to amend by.

Judgment affirmed.


All the Justices concur.